    Case 1:19-cv-09723-VEC-JLC Document 32 Filed 09/30/20 Page 1 of 2
                                                       USDC SDNY
                                                       DOCUMENT
                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                           DOC #:
SOUTHERN DISTRICT OF NEW YORK                          DATE FILED: 09/30/2020

 LAURA BERNHEIM,

                                    Plaintiff,

                        -against-                                  19-CV-9723 (VEC)

 NEW YORK CITY DEPARTMENT OF                                  ORDER OF DISMISSAL
 EDUCATION; ANNELISSE FALZONE, Field
 Supervisor; JAMES QUAIL, Field Supervisor,

                                    Defendants.

VALERIE CAPRONI, United States District Judge:

           WHEREAS Plaintiff brought a pro se action under the Age Discrimination in

Employment Act of 1967 (“ADEA”), 29 U.S.C. §§ 621 to 634; the Rehabilitation Act of 1973

(“Rehabilitation Act”), 29 U.S.C. §§ 701 to 796; the Americans with Disabilities Act of 1990

(“ADA”), 42 U.S.C. §§ 12112 to 12117; the Family and Medical Leave Act of 1993, 29 U.S.C.

§§ 2601 to 2654; the New York State Human Rights Law (NYSHRL), N.Y. Exec. Law §§ 290 to

297; and the New York City Human Rights Law (NYCHRL), N.Y.C. Admin. Code §§ 8-101 to

131, alleging that her employer, the New York City Department of Education (“DOE”), and her

individual supervisors, Annelisse Falzone and James Quail, discriminated against her based on

her age and disability and retaliated against her for requesting medical leave, see Compl., Dkt. 2

at 4, 8;

           WHEREAS on February 5, 2020, the Court referred this matter to Magistrate Judge

James Cott for all general pretrial issues, including dispositive motions, Dkt. 17;

           WHEREAS on July 9, 2020, Judge Cott issued a Report & Recommendation (“R&R”) on

both dispositive motions, Dkt. 30;

           WHEREAS on July 31, 2020, this Court adopted Judge Cott’s R&R in full, Dkt. 31;
       Case 1:19-cv-09723-VEC-JLC Document 32 Filed 09/30/20 Page 2 of 2




       WHEREAS this Court dismissed the ADA, ADEA, and Rehabilitation Act claims against

Quail and Falzone without leave to amend, Dkt. 31;

       WHEREAS this Court dismissed Plaintiff’s NYSHRL and NYCHRL claims against all

Defendants, and the FMLA claim against Quail and Falzone, with leave to amend, Dkt. 31;

       WHEREAS this Court required Plaintiff to file a notice of claim, for her NYSHRL and

NYCHRL claims, no later than August 14, 2020, and to file an amended complaint by no later

than September 25, 2020, Dkt. 31; and

       WHEREAS Plaintiff did not file a notice of claim or an amended complaint by either

deadline;

       IT IS HEREBY ORDERED THAT this case is DISMISSED WITH PREJUDICE.

       The Clerk of Court is respectfully directed to mail a copy of this order to Plaintiff, noting

the mailing on the docket. The Clerk of Court is further requested to close the case.



SO ORDERED.

 Dated: September 30, 2020
        New York, New York

                                                            VALERIE CAPRONI
                                                          United States District Judge




                                                 2
